Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60 - 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 60, the limitation “buoyancy volumes” is vague because it is an abstract idea that does not refer to any structural elements. Examiner suggests changing “buoyancy volumes” to “buoyancy tanks”, or something similar.  Examiner notes that “volume” is defined as “the amount of space occupied by a three-dimensional object” (https://www.merriam-webster.com/dictionary/volume) rather than the object itself (tank) as argued by Applicant.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 60 - 63, 65, 68, 71, 75, 76, 78, and 79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon et al. (US 2006/0159523).
Regarding claim 60, Dixon discloses a hogbend support for a subsea riser, the hogbend support comprising at least two hogbend support elements that are coupled end-to-end to allow relative pivotal movement, each support clement comprising: a riser support (tubes 1128, support structure 1132) disposed in a longitudinally extending open-ended gap between buoyancy volumes (buoyancy modules 1124) of the support element that are disposed on opposite sides of the gap; and coupling formations (hinge joints 1126) on at least one end of the support element for coupling the support element to a like support element to allow relative pivotal movement between the coupled support elements, so that the gaps of coupled support elements align to define an upwardly opening, longitudinally extending groove (Fig. 11B; paragraph 0175).  Examiner maintains that the purpose of a hinge joint is to allow pivotal movement between adjacent elements and, therefore, the hinge joint as disclosed by Dixon reads on the claimed “coupling formations”.  Examiner notes that the hinge joints as disclosed by Dixon allow pivotal movement before the tie rods are attached and since the claims do not require pivotal movement to be allowed to occur at all times, the apparatus as disclosed by Dixon reads on the claim limitations.
Regarding claim 61, Dixon further discloses the buoyancy volumes (1124) are substantially symmetrical about an upright longitudinal plane that extends along the riser support (Fig. 11B).
Regarding claim 62, Dixon further discloses each buoyancy volume (1124) has a center of buoyancy at a level above a base of the riser support (1128, 1132) (Fig. 11B).
Regarding claim 63, Dixon further discloses the riser support (1128, 1132) is suspended between the buoyancy volumes (1124) (Fig. 11B).
Regarding claim 65, Dixon further discloses the riser support (1128, 1132) is formed integrally with the buoyancy volumes (1124) (Fig. 11B).
Regarding claim 68, Dixon further discloses the coupling formations (1126) are arranged for hinged connection to complementary coupling formations (1126) of a like support element (Fig. 11B; paragraph 0175).
Regarding claim 71, Dixon further discloses the buoyancy volumes (1124) of each support element are separate from each other (Fig. 11B).
Regarding claim 75, Dixon discloses a subsea riser (pipeline 1130) (Fig. 11B; paragraph 0175). Examiner takes the position that claim 75 is a product-by-process claim and the process by which the subsea riser is made lacks criticality in an apparatus claim.

2113 Product-by-Process Claims

PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE

MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE

IMPLIED BY THE STEPS

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claims 76 and 79, Dixon further discloses the riser being of wave configuration (arch 1122) (Fig. 11B; paragraph 0175).
Regarding claim 78, Dixon further discloses a subsea riser (1130) incorporating the support of claim 60 positioned under a hogbend region (arch 1122) of the riser (Fig. 11B; paragraph 0175).

Claims 76 and 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 2011/0146797). Tan teaches a riser (100) being of lazy-wave configuration (Fig. 2; paragraphs 0026 and 0034). Examiner notes that a lazy-wave configuration is a type of wave configuration and, therefore, Tan teaches both a lazy-wave configuration and a wave configuration. Examiner takes the position that claims 76 and 77 are product-by-process claims and the process by which the subsea riser is made lacks criticality in an apparatus claim.

2113 Product-by-Process Claims

PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE

MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE

IMPLIED BY THE STEPS

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 64 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Go et al. (KR 20120039827).
Regarding claim 64, Dixon discloses all of the claim limitations except the riser support is defined by a band that extends sinuously across the gap between the buoyancy volumes. Go teaches the riser support is a band (buoy 8 comprising a band that extends around the bottom half of the riser) that extends sinuously (the outer surface of buoy 8 has a sinuous form) across the gap between the buoyancy volumes (Fig. 3b; second to last paragraph of the Description of Embodiments section of the translated specification). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the buoyancy volumes as disclosed by Dixon with the sinuous band as taught by Go to provide uniform buoyancy along the length of the riser and to prevent lateral movement of the riser within the support element.
Regarding claim 72, Dixon discloses all of the claim limitations except the buoyancy volumes of each support element are conjoined with each other. Go teaches the buoyancy volumes (buoy 8 comprises a plurality of volumes; i.e. each buoyancy volume is equal to one fourth of the total volume of the buoy) of each support element are conjoined with each other (Fig. 3b; second to last paragraph of the Description of Embodiments section of the translated specification). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the buoyancy volumes as disclosed by Dixon with the conjoined buoyancy volumes as taught by Go to provide uniform buoyancy along the length of the riser and to prevent lateral movement of the riser within the support element.

Claims 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon.
Regarding claim 66, the embodiment of Fig. 11B as taught by Dixon discloses all of the claim limitations except downwardly converging walls. The embodiment of Fig. 11E of Dixon teaches a riser support comprising downwardly converging walls (walls of arcuate cradle 1186) (Fig. 11E; paragraph 0178). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed in the embodiment of Fig. 11B of Dixon with the downwardly converging walls as taught by Fig. 11E of Dixon to prevent lateral movement of the pipeline within the riser support.
Regarding claim 67, Dixon fails to explicitly teach the walls of the riser support are at an angle of from 50 degrees to 80 degrees to the horizontal. Examiner takes the position that the specific angle, or range of angles, lacks criticality in the claims and is a design consideration within the skill of the art based upon properties of the pipeline (such as size and shape) to be supported by the riser support. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 69, 70, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Peck et al. (US 3,765,185).
Regarding claims 69 and 70, Dixon discloses all of the claim limitations except an inlet for deballasting fluid, in fluid communication with two of the buoyancy volumes, and a manifold between the inlet and the buoyancy volumes. Peck teaches an inlet (line 120), in fluid communication with two of the buoyancy volumes (buoyancy compartments 100, 102, 104, 106), and a manifold (valves 150, 155) between the inlet and the buoyancy volumes (Fig. 4; col. 3, line 26 - col. 4, line 41) to control the position and shape of a riser within a body of water. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Dixon with the inlet and manifold as taught by Peck to control the position and shape of a riser within a body of water.
Regarding claim 73, Dixon fails to disclose the buoyancy volumes of each support element are in fluid communication with each other. Peck teaches the buoyancy volumes (100, 102, 104, 106) of each support element (buoyancy mechanism 80) are in fluid communication with each other (Fig. 4; col. 3, line 26 - col. 4, line 41) to control the position and shape of a riser within a body of water. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Dixon with the fluid communication between buoyancy volumes of each support element as taught by Peck to control the position and shape of a riser within a body of water.

Claims 69, 70, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Tan al. (US 2019/0195025).
Regarding claims 69 and 70, Dixon discloses all of the claim limitations except an inlet for deballasting fluid, in fluid communication with two of the buoyancy volumes, and a manifold between the inlet and the buoyancy volumes. Tan teaches an inlet (conduit 1008), in fluid communication with multiple buoyancy volumes (buoyancy modules 502), and a manifold (valves 504) between the inlet and the buoyancy volumes (Fig. 10; paragraphs 0063 - 0067 and 0102) to control the position and shape of a riser within a body of water. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Dixon with the inlet and manifold as taught by Tan to control the position and shape of a riser within a body of water.
Regarding claim 74, Dixon fails to disclose buoyancy volumes of different support elements are in fluid communication with each other. Tan teaches buoyancy volumes (502) of different support elements (each buoyancy element 502 and the associated unlabeled connectors is a separate support element) are in fluid communication with each other (Fig. 10; paragraphs 0063 - 0067 and 0102) to control the position and shape of a riser within a body of water. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Dixon with the fluid communication between buoyancy volumes of different support elements as taught by Tan to control the position and shape of a riser within a body of water.

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Zhang et al. (US 2016/0258553). Dixon discloses a riser (1130) incorporating the support of claim 60 (see rejection of claim 60 above) (Fig. 11B; paragraph 0175). Dixon fails to disclose a lazy-wave configuration. Zhang teaches a riser support (riser assembly 800) comprising a plurality of buoyancy modules (808), the riser support being of lazy-wave configuration (Fig. 8a; paragraphs 0094 - 0100). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the riser comprising a wave configuration as taught by Dixon with the lazy-wave configuration as taught by Zhang as a design consideration within the skill of the art. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that the use of the term “buoyancy volumes” such as a buoyancy tank is appropriate because a buoyancy volume may be defined by a discrete element.  Examiner replies that the specification does not provide a special definition for the term “volume” and, therefore, “volume” has been interpreted as having its common meaning.  Examiner notes that “volume” is defined as “the amount of space occupied by a three-dimensional object” (https://www.merriam-webster.com/dictionary/volume) rather than the object itself (tank) as argued by Applicant.  
Applicant argues that Dixon does not disclose a hogbend support comprising at least two hogbend support elements that are coupled end-to-end to allow relative pivotal movement, as required by claim 60, because the tie bars as disclosed by Dixon prevent relative pivotal movement between assemblies.  Examiner maintains that the purpose of a hinge joint is to allow pivotal movement between adjacent elements and, therefore, the hinge joint as disclosed by Dixon reads on the claimed “coupling formations”.  Examiner notes that the hinge joints as disclosed by Dixon allow pivotal movement before the tie rods are attached and since the claims do not require pivotal movement to be allowed to occur at all times, the apparatus as disclosed by Dixon reads on the claim limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
7/22/2022